Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated October 22, 2019. Claims 1-27 of the application are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on October 22, 2019 and June 21, 2021 together with a list of patents and copies of papers. The patents and papers have been considered.

Drawings

3.	The drawings submitted on October 22, 2019 are accepted.

Claim Rejections - 35 USC § 103 - AIA 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent 01-2018), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), and further in view of Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2).

6.1	Reddy et al. teaches System and method for controlling a wing turbine. Specifically, as per claim 1, Reddy et al. teaches a wind turbine system (Abstract, L1-3: a method for controlling a wind turbine 10 having a rotor 18 with a plurality of rotor blades 22 mounted thereto based on a spatial wind speed distribution 115. The method includes monitoring, via at least one sensor 46, 48, one or more operating conditions of the wind turbine 10. The method also includes determining a rotor azimuth angle 106 of the wind turbine; L5-11: The method also 
a sensor suite including a plurality of sensors positioned to monitor wind turbine operational parameters and environmental conditions (Abstract, L3-4: The method includes monitoring, via at least one sensor 46, 48, one or more operating conditions of the wind turbine 10; Page 2, Para 5, L2-4: The system includes one or more sensors configured to measure one or more operating conditions of the wind turbine and a controller communicatively coupled with the one or more sensor), the sensor suite in communication with a data store and configured to provide sensor dynamic data to the data store (Page 2, Para 5, L2-4: The system includes one or more sensors configured to measure one or more operating conditions of the wind turbine and a controller communicatively coupled with the one or more sensors; Page 4, Para 2, L3-6: the turbine controller 26 may include one or more processor(s) 50 and associated memory device(s) 52 configured to perform a variety of computer-implemented functions (e.g., performing the methods, steps, calculations and the like);
a control processor in communication with the data store, the control processor including a processor unit Page 2, Para 5, L2-4: The system includes one or more sensors configured to measure one or more operating conditions of the wind turbine and a controller communicatively coupled with the one or more sensors; Page 4, Para 2, L3-6: the turbine 
a control model configured to obtain at least one of a structural component dynamic behavior (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor blade of the turbine), a fluid component dynamic behavior (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor blade of the turbine; Page 3, Para 2, L9-11: the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades), and a combined structural and fluid component dynamic behavior of wind turbine operation (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor 
the control model including a coupling between the structural component dynamic behavior and the fluid component dynamic behavior (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor blade of the turbine; Page 3, Para 2, L9-11: the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades); and

Reddy et al. does not expressly teach a control model configured to perform a linearization evaluation at a turbine operating point, the linearization evaluation applying an analytic differentiation technique. Japanese Inventor 1 teaches a control model configured to perform a linearization evaluation at a turbine operating point, the linearization evaluation applying an analytic differentiation technique (Page 2, Para 3, L5-6: Wind turbines and / or wind parks are often more controllable than large power plants with regard to their controllability; Para 4, L4: wind turbines are also often configured as such voltage generators; Para 5, L1-3: the generating device feeds the electricity supply net with less active power and / or less reactive power at the second operating point than at the first operating point; Page 5, Para 4, L1-4: This system of nonlinear equations is solved numerically (usually by Newton's method). Within the framework of the numerical solution of this system of equations, this needs to be Reddy et al. with the teachings of Japanese Inventor 1 that included a control model configured to perform a linearization evaluation at a turbine operating point, the linearization evaluation applying an analytic differentiation technique, because that would allow the operation at the selected operating point to be controlled with greater stability (Page 3, Para 3, L2-4). 
Reddy et al. and Japanese Inventor 1 do not expressly teach the coupling implemented by introduction of a generalized fluid force in a structural model of the wind turbine; the coupling includes in the fluid component dynamic behavior a dependence of the generalized fluid force on a structural state of the wind turbine. Simon, D. teaches the coupling implemented by introduction of a generalized fluid force in a structural model of the wind turbine (Page 1, Para 2, L1-6: The wind power plant 100 has a tower 102 and a nacelle 104 on the tower 102. The nacelle 104 is provided with an aerodynamic rotor 106 having three rotor blades 108 and a spinner 110. The aerodynamic rotor 106 rotates by the wind force during operation of the wind turbine, thereby rotating the drive or rotor of the generator connected directly or indirectly to the aerodynamic rotor); the coupling includes in the fluid component dynamic behavior a dependence of the generalized fluid force on a structural state of the wind turbine (Page 1, Para 2, L1-6: The wind power plant 100 has a tower 102 and a nacelle 104 on the tower 102. The nacelle 104 is provided with an aerodynamic rotor 106 having three rotor blades 108 and a spinner 110. The aerodynamic rotor 106 rotates by the wind force during operation of the wind turbine, thereby rotating the drive or rotor of the generator connected directly or indirectly to the Reddy et al. and Japanese Inventor 1 with the teachings of Simon, D. that included the coupling implemented by introduction of a generalized fluid force in a structural model of the wind turbine; the coupling including in the fluid component dynamic behavior a dependence of the generalized fluid force on a structural state of the wind turbine, because that would allow to support control or regulation of wind turbines during operation based on the wind force (Page 1, Para , L1-2). 
Reddy et al., Japanese Inventor 1 and Simon, D. do not expressly teach the structural model including structural features accurate. Brincker, R. teaches the structural model including structural features accurate (Page 1, Abstract, L1 to Page 2, Abstract, L4: determination of mode shapes for a mechanical structure where each mode shape is a vector that consist of a number of components and each vector corresponds to a natural frequency of the structure where the method is based on: Measurements performed on the structure using signals from a limited number of sensors such as accelerometers placed on the structure defining the number of components of each of the mode shape vectors, where the measured signals are used to determine a number of mode shapes that are improved by a linear combination of mode shapes from a simplified theoretical model of the structure; L8-9: applications of the method on mechanical structures such as wind turbines; Page 2, Para 6, L1 to Page 3, Para 1, L5: Calculation of mode shapes based on a simplified theoretical model Before a structure is made, normally a simplified theoretical model is formulated. Such model can be an analytical model formulated by hand on paper, however for simplicity we will think about the simplified model as a numerical model - normally a so-called finite element (FE) model - implemented in a computer program in its simplest form consisting of a mass matrix M and a 
Reddy et al., Japanese Inventor 1, Simon, D. and Brincker, R. do not expressly teach the structural model including structural features of a first bending natural mode of a tower, a first bending natural mode of one or more blades. Jia et al. teaches the structural model including structural features of a first bending natural mode of a tower, a first bending natural mode of one or more blades (Page 1, Para 1, L1-4: a dynamic response analysis method, specifically relates to large scale wind turbine set of the three dimensional entity modelling and analysis, belonging to the technical field of wind excitation windload modeling, and finite element of the whole machine; Page 2, Para 2, L8-10: the windmill regarded as rigid body and flexible body coupling system. by numerical simulation, researching the natural frequency and mode of multiple flexible wind turbine system; L10-14: a shell-based beam coupling mode model of wind power machine multi-body system dynamics modeling method using the universal joint, cylinder joint and a spring damping unit Reddy et al., Japanese Inventor 1, Simon, D. and Brincker, R. with the teachings of Jia et al. that included the structural model including structural features of a first bending natural mode of a tower, a first bending natural mode of one or more blades, because that would allow to use the finite element simulation means to research key part and the whole set of intrinsic oscillation characteristic, and to determine the time-varying wind pressure distribution to obtain the dynamic response characteristic of wind power generator (Page 3, Para 2, L2-4); and for improving machine structure design (Page 3, Para 2, L8-9). 
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R. and Jia et al. do not expressly teach the structural model including structural features of d a rotation of the drive-train of the wind turbine. Japanese Inventor 2 teaches the structural model including structural features of d a rotation of the drive-train of the wind turbine (Page 1, Para 5, L1-2: modeling the drive train 10 of FIG. 1, and the equation of motion of the drive train ; Page 2, Para 1, L1-3: the rotor 12, the rotation angle of the input shaft of the gearbox 16, respectively the rotational angular velocity Omega R, represents subjected to G, the torque rotor shaft undergoes under wind speed V ; Para 2, L4-8: among the n-dimensional linear time-invariant models of the drivetrain provided by Bladed, each part has a rigid structure (0) or a flexible structure (1) for every wind speed V = 4, 8, 12, 16, 20, 24 m / s. The six linear models in Table 1 were selected depending on Here, + indicates an order that increases in the case of a flexible structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R. and Jia et al. with the teachings of Japanese Inventor 2 that included the structural model including structural features of d a rotation of the drive-train of the wind turbine, because that would allow the wind turbine system to perform yaw control or the like of the nacelle corresponding to the change in wind direction, and control for vibration suppression of the wind turbine tower (Page 2, Para 5, L3-5). 
Japanese Inventor 1 teaches a module configured to perform a calculation utilizing at least one of the linearization evaluation of the structural component dynamic behavior, the fluid component dynamic behavior, and the combined structural and fluid component dynamic behavior (Page 2, Para 3, L5-6: Wind turbines and / or wind parks are often more controllable than large power plants with regard to their controllability; Para 4, L4: wind turbines are also often configured as such voltage generators; Para 5, L1-3: the generating device feeds the electricity supply net with less active power and / or less reactive power at the second operating point than at the first operating point; Page 5, Para 4, L1-4: This system of nonlinear equations is solved numerically (usually by Newton's method). Within the framework of the numerical solution of this system of equations, this needs to be linearized. Linearization is performed by partial differentiation (partial derivative) of matrix components by unknowns, in this case nodal voltage amplitudes)

Per claim 2: Reddy et al. teaches the module is an estimation module configured to generate one or more estimates selected from a group that includes a turbine state signal estimate (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as 
each of the one or more estimates (Page 3, Para 2, L9-11: the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades) based on the one or more elements of sensor dynamic data (Abstract, L3-4: The method includes monitoring, via at least one sensor 46, 48, one or more operating conditions of the wind turbine 10; Page 2, Para 5, L2-4: The system includes one or more sensors configured to measure one or more operating conditions of the wind turbine and a controller communicatively coupled with the one or more sensor), the structural component dynamic behavior (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor blade of the turbine), and the fluid component dynamic behavior (Page 3, Para 2, L9-11: the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades).

Per claim 3: Reddy et al. teaches the estimation module configured to generate the one or more estimates by implementing an extended Kalman filter (Page 3, Para 2, L9-11: the internal 

Per claim 10: Japanese Inventor 1 teaches the control model configured to perform the linearization evaluation by implementing one of algorithmic differentiation or symbolic differentiation (Page 2, Para 3, L5-6: Wind turbines and / or wind parks are often more controllable than large power plants with regard to their controllability; Para 4, L4: wind turbines are also often configured as such voltage generators; Para 5, L1-3: the generating device feeds the electricity supply net with less active power and / or less reactive power at the second operating point than at the first operating point; Page 5, Para 4, L1-4: This system of nonlinear equations is solved numerically (usually by Newton's method). Within the framework of the numerical solution of this system of equations, this needs to be linearized. Linearization is performed by partial differentiation (partial derivative) of matrix components by unknowns, in this case nodal voltage amplitudes).

Jia et al. teaches the control model is configured to obtain an analytical representation of the structural component dynamic behavior by a multi-body dynamic modeling technique (Page 2, Para 2, L10-14: a shell-based beam coupling mode model of wind power machine multi-body system dynamics modeling method using the universal joint, cylinder joint and a spring damping unit for modelling the wind tower frame, blade, nacelle, hub, rotating shaft and transmission part, and the wind turbine system to the multi-body dynamics analysis)

7.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Davoust et al. (U.S. Patent Application Publication 2018/0017039).

7.1	As per claim 4, Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 teach the system of claim 1.  Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 do not expressly teach at least a portion of the fluid component dynamic behavior included in a lookup table contains representations of one or more rotor plane fluidic properties and their derivatives. Davoust et al. teaches at least a portion of the fluid component dynamic behavior included in a lookup table contains representations of one or more rotor plane fluidic properties and their derivatives (Page 10, Para 70, L9-11: ρ is a measured or estimated air density; R is a wind turbine rotor radius; and C.sub.T is a thrust coefficient look-up table specific for the wind turbine, which depends on Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 with the teachings of Davoust et al. that included at least a portion of the fluid component dynamic behavior included in a lookup table containing representations of one or more rotor plane fluidic properties and their derivatives, because that would allow to derive higher accuracy wind estimates and provide improved feed-forward LIDAR controls based on the improved accuracy in wind estimates accounting for static (e.g., mean) and dynamic induction effects (Page 10, Para 70, L5-8). 
Reddy et al. teaches the rotor plane traversed by at least one of the one or more blades (Page 2, Para 3, L1-5: the step of determining the spatial wind speed distribution of the wind turbine based on the individual wind speeds for each of the rotor blades of the wind turbine may include mapping a plurality of individual wind speeds for each of the rotor blades of the wind turbine on a rotor plane to create the spatial wind speed distribution; Page 5, Para 2, L1-5: once the extended Kalman filter 108 determines the blade-specific wind speeds 112 for each of the rotor blades 22, the system 100 is configured to map 114 the time-varying blade-specific wind speeds/velocities for each of the rotor blades 22 on a rotor plane to determine or create a three-dimensional spatial wind speed distribution 115 for the wind turbine).

Per claim 6: Reddy et al. teaches an interconnected structural component dynamic behavior model (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as 
Davoust et al. teaches to estimate the wind parameters, the wind parameters including one or more of mean wind speed, misalignment, shear, veer, harmonic variations, and an effective wind speed per blade represented as a harmonic variation of wind (Page 11, Para 1, L2-5: wind estimation processor 530 receives the LIDAR sensor data 510 and turbine operating data 520 as inputs and processes one or both inputs 510, 520 to generate one or more outputs, such as wind speed, wind direction, wind shear, etc., for the wind turbine controller ).

Per claim 12: Reddy et al. teaches the fluid component dynamic behavior comprises data from a remote wind measurement system sensor (Abstract, L3-4: The method includes monitoring, via at least one sensor 46, 48, one or more operating conditions of .

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent  Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Davoust et al. (U.S. Patent Application Publication 2018/0017039) and Lysgaard et al. (WIPO Patent WO 2017/158479 A1).

8.1	As per claim 5, Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al., Japanese Inventor 2 and Davoust et al. teach the system of claim 4.  Reddy et al. teaches an azimuth angle (Abstract, L4-5: The method also includes determining a rotor azimuth angle 106 of the wind turbine 10).
Davoust et al. teaches the lookup table comprising respective elements containing a data set for a respective one of the one or more blades (Page 10, Para 70, L9-11: ρ is a measured or estimated air density; R is a wind turbine rotor radius; and C.sub.T is a thrust coefficient look-up table specific for the wind turbine, which depends on blade pitch angle θ and tip speed ratio; Page 10, Para 79, L1-5: a second look-up table can be derived for ã({tilde over (λ)}, {tilde over (θ)}), and more sophisticated modeling making use of blade element theory to estimate a as a function of a radius of interest. Another approach is to derive a second look-up table for a(λ,θ). Blade element theory can be used to model and estimate a as a function of a radius of interest), each data set including a dependence on at least one of one or more of a blade tip-to-wind speed ratio, a pitch angle, and a representative dynamic pressure parameter (Page 10, Para 70, L9-11: ρ is a measured or estimated air density; R is a wind turbine rotor radius; and C.sub.T is a thrust coefficient look-up table specific for the wind turbine, which depends on blade pitch angle θ and tip speed ratio ; Page 10, Para 79, L1-5: a second look-up table can be derived for ã({tilde over (λ)}, {tilde over (θ)}), and more sophisticated modeling making use of blade element theory to estimate a as a function of a radius of interest. Another approach is to 
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al., Japanese Inventor 2 and Davoust et al. do not expressly teach the data set can be applied to determine at least one of blade forces and blade twist. Lysgaard et al. teaches the data set can be applied to determine at least one of blade forces and blade twist (Page 3, Para 6, L1-4: determine a wind turbine's individual rotor blade pitch angles during WTG's start up and normal operation. It is possible to determine a wind turbine's individual rotor blade shape, blade bending, blade twist and structural blade differences etc. during WTG's start up and normal operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al., Japanese Inventor 2 and Davoust et al. with the teachings of Lysgaard et al. that included the data set applied to determine at least one of blade forces and blade twist, because that would allow to combine measurements to provide a method and algorithms of condition monitoring, analyzing and optimizing the operational condition of a WTG including the actual entire rotor alignment to the actual wind direction (Yaw alignment) and a measurement of the alignment of the incdividual  wind turbine blades relatively to each other (Relative blade pitch alignment) and the aerodynamic efficiency of the individual blades and the entire rotor in any 360° position (turbulences, wind inflow angle, icing and contamination etc.) and the aerodynamic and mass balance in the rotor and for determination of wear and tear in the pitch bearing mounts, electrical and hydraulic blade pitch errors or individual rotor blade damage, for determination of unexpected movements in the tower (Page 4, Para 5, L1-10). 

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Lysgaard et al. (WIPO Patent WO 2017/158479 A1).

9.1	As per claim 7, Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 teach the system of claim 1.  Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 do not expressly teach the structural model comprises a blade twist effect resulting from one or more of a fluid, inertial, and mass blade force. Lysgaard et al. teaches the structural model comprises a blade twist effect resulting from one or more of a fluid, inertial, and mass blade force (Page 3, Para 6, L1-4: determine a wind turbine's individual rotor blade pitch angles during WTG's start up and normal operation. It is possible to determine a wind turbine's individual rotor blade shape, blade bending, blade twist and structural blade differences etc. during WTG's start up and normal operation). 

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 Miranda et al. (Chinese Patent CN 107532568 A) and Pieter, G.M. (European Patent EP 3536948 A).

10.1	As per claim 8, Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 teach the system of claim 1.  Reddy et al. teaches to determine actuator commands based on the one or more control states; the actuator commands including wind turbine commands (Page 4, Para 2, L18-19: transmitting suitable control signals to one or more of the pitch adjustment mechanisms).
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 do not expressly teach the module is a multivariable control module. Miranda et al. teaches the module is a multivariable control module (Page 1, Abstract, L3: control of multi-rotor wind turbine system; L5-8: a local controller operable to The target control wind turbine local control module, a central controller, which is configured to monitor operation of wind turbine system and local control target based on the calculation. the central controller is used as model predictive controller (MPC); Page 1, Para 3, L1-3: use MIMO (multiple input, multiple output) in the central controller implements a control routine to calculate a set of local control target, the MIMO controller is a model predictive control (MPC) routine. using the MPC algorithm; Page 1, Para 4, L2 to Page 2, Para 1, L3: controlling the operation of the plurality of wind turbine module of a corresponding wind turbine module to realize a set of local control target, operation of wind turbine monitoring system to determine a current operating state, and calculating a set of local control target according to the current operating state; Page 3, Para 3, L1-2: Model predictive control (MPC) is a multivariable control algorithm, in optimizing the cost function J to calculate the optimal control ). It would have been obvious to one of ordinary Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 with the teachings of Miranda et al. that included the module being a multivariable control module because the MPC algorithm is very suitable for considering multiple inputs to provide a plurality of output to finish the multiple targets to ensure optimized operation relative to the system of predetermined criteria (Page 1, Para 3, L3-6). 
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al., Japanese Inventor 2 and Miranda et al. do not expressly teach to maintain operation of the wind turbine at the predetermined setting in about real time. Pieter, G.M. teaches to maintain operation of the wind turbine at the predetermined setting in about real time (Page 2, Para 3, L1-4: The control setting may in particular relate to wake-influencing control settings, i.e. settings of the wind turbine which may affect or change the characteristics of the wind flow within the wake region or which may influence the geometry and/or size and/or shape of the wake region downstream the considered wind turbine.; Para 4, L1-4: Determining or deriving the control setting may involve an offline model-based optimization. In particular, a set of optimized control settings may be pre-generated for each wind condition using a model that describes a system behaviour in each (free-stream wind) condition, before live operation with these optimized settings is performed ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al., Japanese Inventor 2 and Miranda et al. with the teachings of Pieter, G.M.  that included to maintain operation of the wind turbine at the predetermined setting in about real time, because the resulting 

Per claim 9: Miranda et al. teaches the multivariable control module including a model predictive controller (Abstract, L3: control of multi-rotor wind turbine system; L5-8: a local controller operable to The target control wind turbine local control module, a central controller, which is configured to monitor operation of wind turbine system and local control target based on the calculation. the central controller is used as model predictive controller (MPC); Page 1, Para 3, L1-3: use MIMO (multiple input, multiple output) in the central controller implements a control routine to calculate a set of local control target, the MIMO controller is a model predictive control (MPC) routine. using the MPC algorithm;).

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Fuglsang et al. (Chinese Patent 08-2016) and Pieter, G.M. (European Patent EP 3536948 A).

11.1	As per claim 11, Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 teach the system of claim 1.  Reddy et al. teaches the fluid component dynamic behavior (the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades); and to apply 
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 do not expressly teach a contribution of local forces applied to blade segments based on local aerodynamic properties of airfoils augmented. Fuglsang et al. teaches a contribution of local forces applied to blade segments based on local aerodynamic properties of airfoils augmented (Page 1, Para 1, L2: wind turbine comprising the rotor comprises a wind turbine blade; L4-13: blade comprises the profiled contour comprising a pressure side and a suction side as well as a leading edge and a trailing edge and wing chord extending between the leading edge and the trailing edge, the profiled contour when impacted by an incident airflow will generate lift. the profiled contour in the radial direction being divided into a root region closest to the hub is farthest from the airfoil region of the hub and is preferably a transition region between the root region and the airfoil region, has a substantially circular or elliptical profile in the root region, an airfoil region with a lift generating profile. transition area having gradually changing along the radial direction produced by the lift force of the airfoil region profile; L17-19: first longitudinal segment extending along at least 20% of the length along the longitudinal direction of the airfoil region. substantially longitudinal part of the first base part has an inherent non-ideal aerodynamic design; Page 2, Para 2, L1-4: modern wind turbine blades are designed shape and aerodynamic properties of the blade itself is designed, so as to make each radial section of the airfoil section of the blade to obtain the target loading and target axial Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 with the teachings of Fuglsang et al. that included a contribution of local forces applied to blade segments based on local aerodynamic properties of airfoils augmented, because that would allow the blades to provide aerodynamic properties  to make each radial section of the airfoil section of the blade to obtain the target loading and target axial induction (Page 2, Para 2, L1-4). 
Pieter, G.M. teaches a dynamic wake effect from wind turbine operation (Page 2, Para 2, L1-3: The wake region may be a region downstream a considered wind turbine in which region the wind flow may be affected by rotor forces or may be affected by the operation of the upstream wind turbine). 

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Grunnet et al. (WIPO Patent WO 2017/167343 A1).

Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 teach the system of claim 1.  Reddy et al. teaches the control model (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics. Such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor blade of the turbine) is configured to obtain the fluid component dynamic behavior (the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades).
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 do not expressly teach implementing a Blade Element Momentum (BEM) model. Grunnet et al. teaches implementing a Blade Element Momentum (BEM) model (Abstract L1-6: A wind turbine control system comprising at least one control module configured to output a control signal for a control mechanism of a wind turbine, and a gain calculator for calculating a gain parameter associated with the control module, wherein the gain parameter is calculated based on a computerised real-time blade model using a determined wind turbine operating point as an input. The blade model may be a blade element momentum model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of of Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 with the teachings of Grunnet et al. that included implementing a Blade Element Momentum (BEM) model, because that would allow calculating a gain parameter of the control module using the blade model based on  a blade element momentum model (Abstract L1-6:); and achieve a more flexible and responsive 
Reddy et al. teaches the model containing representations of one or more fluidic properties of a rotor plane, the rotor plane traversed by at least one of the one or more blades (Page 2, Para 3, L1-5: the step of determining the spatial wind speed distribution of the wind turbine based on the individual wind speeds for each of the rotor blades of the wind turbine may include mapping a plurality of individual wind speeds for each of the rotor blades of the wind turbine on a rotor plane to create the spatial wind speed distribution; Page 5, Para 2, L1-5: once the extended Kalman filter 108 determines the blade-specific wind speeds 112 for each of the rotor blades 22, the system 100 is configured to map 114 the time-varying blade-specific wind speeds/velocities for each of the rotor blades 22 on a rotor plane to determine or create a three-dimensional spatial wind speed distribution 115 for the wind turbine). 

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Conn et al. (U.S. Patent Application Publication 2018/0087357 A1).

13.1	As per claim 15, Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 teach the method of claim 1.  Reddy et al. teaches the control model (Page 3, Para 2, L5-9: the system of the present disclosure is configured to use an 
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 do not expressly teach use a surrogate model to approximate a respective function for at least one of the structural component dynamic behavior and the fluid component dynamic behavior. Conn et al. teaches use a surrogate model to approximate a respective function for at least one of the structural component dynamic behavior and the fluid component dynamic behavior (Page 2, Para 0031, L7-10: methods for choosing optimized or improved parameters for a chosen surrogate optimization model of a SAGD system that accommodates both continuous and discrete variables or control parameters. The continuous variables may or may not have derivatives; Page 3, Para 0041, L1-4: The term surrogate model refers to an optimization model used by the optimization framework, which may be black box based, derivative based or a combination of black box and derivative based. The role of the surrogate model is to find an optimal set of controls for a given predictive model; Para 0053, L8-13: the simulator or black box optimizer comprises or otherwise utilizes one or more machine learning algorithms including but not limited to autoregressive neural networks. The autoregressive neural network or other model is trained and utilized to predict one or more future states of the SAGD system 104 from historical time series data and a set of control parameters; Page 5, Para 0117, L1 to Page 6, Para 0117, L2: generating a surrogate model of the SAGD oil well system based on interpolation or regression of results of simulation, e.g., the neural network, and approximating objective and constraint functions using function values in a black box optimization). It would have been obvious to one of ordinary skill in the art before Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2 with the teachings of Conn et al. that included use a surrogate model to approximate a respective function for at least one of the structural component dynamic behavior and the fluid component dynamic behavior, because that would allow to generate a surrogate model to find an optimal set of controls for a given predictive mode (Page 3, Para 0041, L3-4). 
Conn et al. teaches construct a respective analytic derivative from the respective surrogate function (Page 3, Para 0041, L1-4: The term surrogate model refers to an optimization model used by the optimization framework, which may be black box based, derivative based or a combination of black box and derivative based. The role of the surrogate model is to find an optimal set of controls for a given predictive model; Page 5, Para 0106, L4-6: the performance relies upon the fidelity of the underlying predictive model of the SAGD system 104 and its derivatives with respect to the continuous control parameters).

14.	Claims 16, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and further in view of Miranda et al. (Chinese Patent CN 107532568 A).

14.1	As per claim 16, Reddy et al. teaches A method of computing at least one of wind turbine estimated operational parameters (Abstract, L3-4: The method includes monitoring, via 
Miranda et al. teaches the module is a multivariable control module (Page 1, Abstract, L3: control of multi-rotor wind turbine system; L5-8: a local controller operable to The target control wind turbine local control module, a central controller, which is configured to monitor operation of wind turbine system and local control target based on the calculation. the central controller is used as model predictive controller (MPC); Page 1, Para 3, L1-3: use MIMO (multiple input, multiple output) in the central controller implements a control routine to calculate a set of local control target, the MIMO controller is a model predictive control (MPC) routine. using the MPC algorithm; Page 1, Para 4, L2 to Page 2, Para 1, L3: controlling the operation of the plurality of wind turbine module of a corresponding wind turbine module to realize a set of local control target, operation of wind turbine monitoring system to determine a current operating state, and calculating a set of local control target according to the current operating state; Page 3, Para 3, L1-2: Model predictive control (MPC) is a multivariable control algorithm, in optimizing the cost function J to calculate the optimal control ).
Reddy et al., Japanese Inventor 1, Simon, D., Brincker, R., Jia et al. and Japanese Inventor 2. Therefore claim 16 is rejected using those arts and Miranda et al.

As per claim 17, it has the same limitations as those in claim 2 and is rejected using Reddy et al. reference.

As per claim 21, it has the same limitations as those in claim 10 and is rejected using Japanese Inventor 1 reference.

As per claim 24, it has the same limitations as those in claim 13 and is rejected using Jia et al. reference.

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A) and Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and Miranda et al. (Chinese Patent CN 107532568 A), and further in view of Pieter, G.M. (European Patent EP 3536948 A).

As per claim 18, it has the same limitations as those in claim 8 and is rejected using Miranda et al. and Pieter, G.M. references.

s 19, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A), Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and Miranda et al. (Chinese Patent CN 107532568 A), and further in view of Davoust et al. (U.S. Patent Application Publication 2018/0017039).

As per claim 19, it has the same limitations as those in claim 6 and is rejected using Reddy et al. and Davoust et al. references.

As per claim 23, it has the same limitations as those in claim 12 and is rejected using Reddy et al. and Davoust et al. references.

As per claim 27, it has the same limitations as those in claim 4 and is rejected using Reddy et al. and Davoust et al. references.

17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A), Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and Miranda et al. (Chinese Patent CN 107532568 A), and further in view of Lysgaard et al. (WIPO Patent WO 2017/158479 A1)..

Lysgaard et al. reference.

18.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A), Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and Miranda et al. (Chinese Patent CN 107532568 A), and further in view of Fuglsang et al. (Chinese Patent CN 102459877 A) and Pieter, G.M. (European Patent EP 3536948 A).

As per claim 22, it has the same limitations as those in claim 11 and is rejected using Reddy et al., Fuglsang et al. and Pieter, G.M. references.

19.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A), Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and Miranda et al. (Chinese Patent CN 107532568 A), and further in view of Grunnet et al. (WIPO Patent WO 2017/167343 A1).


Reddy et al. and Grunnet et al. references.

20.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (European Patent EP 3276164 A2), in view of Japanese Inventor 1 (Japanese Patent JP 2015527857 A), Simon, D. (Korean Patent KR 20180048770 A), Brincker, R. (WIPO Patent WO 2012/130237 A1), Jia et al. (Chinese Patent CN 108694277 A), Japanese Inventor 2 (Japanese Patent JP 6510959 B2), and Miranda et al. (Chinese Patent CN 107532568 A), and further in view of Conn et al. (U.S. Patent Application Publication 2018/008757 A1).

As per claim 26, it has the same limitations as those in claim 15 and is rejected using Reddy et al. and Conn et al. references.

Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	March 19, 2022